BUCHWALTER, J.
David Dickson brought this action against the Union Central Life Insurance Co. in the Hamilton Common Pleas for money claimed to be due him for the sale of certain real estate owned by the Company in Cincinnati, Ohio. A motion for a directed verdict in favor of the Company was granted at the close of Dickson’s evidence. After error proceedings were instituted plaintiff died and the action was revived by the administrator' de bonis non. -
The claim was based on a contract with the president of the Company, and plaintiff was given authority to sell the parcel of real estate at a certain price, the proposition to hold good from July 7th to July 14, 1920. No sale was made and the president agreed to pay a commission if the sale was consummated on July 23, 1920. There being no sale, plaintiff was authorized to accept an offer, which was to expire on Sept. 10, 1920. No sale was consummated, however, and on Oct. 19, 1920, one Wm. Reehl secured an option from the Com*277pany and the deal was concluded, the land being deeded to the same party with- whom Dickson had been dickering.
Attorneys — Cramer & Gordon for Dickson; Maxwell & Ramsey and Gregor B. Moorman fox Company; all of Cincinnati.
The Court oí Appeals held:
1. Plaintiff had no exclusive authority to make the sale except as shown by the letters written to him by the president of the Company.
2. Plaintiff has not shown any definite contract except written authority given by the president of the Company, and he did not find and present a purchaser ready, willing, and able to take the property upon the terms agreeable to the Company.
3. Moreover, this action is in quantum mer-uit, for services rendered. Such services, as shown by the record, were rendered under written options, the last of which expired Sept. 10, 1920; and there is no evidence of additional services by plaintiff which tended to bring about the sale subsequent to the expiration of his written authority. '
4. Dickson was not entitled to any recovery on quantum meruit for services rendered in the sale of the property in question. Stowe v. Rengenstein, 14 OA. R. 165; Wigmore Co. v. Chapman, 113 OS. 682.
Judgment affirmed.
(Hamilton, PJ., and Cushing, J., concur.)